DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 9/30/2021 are acknowledged.  Claims 33-35 are amended.  Claims 2-3, 10-23, and 25 are cancelled.  Claims 30 and 32-36 are pending and are currently under examination.
		
	All previous rejections and objections are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The instant claims are drawn to objects comprising a peptide produced by probiotic bacteria, the object being a stent, catheter, or wound dressing comprising the peptide, wherein the peptide is released from the object over a period of time.
The copending claims are drawn to stents, catheters, or wound dressings comprising a peptide that is released from the object over a period of time.  The peptides include YPVEPF (among others) produced by probiotic bacteria selected from Lactobacillus, Lactococcus, Streptococcus, Bifidobacterium, and Pediococcus.  The limitations recited in claims 33-35 are product-by-process limitations which do not alter what the peptide is.  However, these limitations are also recited in the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 30 and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 is indefinite because it is drawn to both a product and a process. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Robida (WO2005/074837) in view of Griffiths et al (WO2009/155711; IDS filed 9/16/2019).
The instant claims are drawn to objects comprising a peptide produced by probiotic bacteria, the object being a stent, catheter, or wound dressing comprising the peptide, wherein the peptide is released from the object over a period of time.
Robida discloses medical devices, such as stents and catheters that are coated to provide for localized delivery of therapeutic agents (see page 1, lines 7-17).  The coating allows for controlled release that is long-term or sustained (see page 1, lines 16-17).  The therapeutic agents can be any pharmaceutically acceptable agent, including peptides and various antibiotics (see page 13, line 11 through page 14, line 14).

Griffiths et al disclose isolated peptides produced by probiotic bacteria from the genera Lactobacillus, Lactococcus, Streptococcus, and Bifidobacterium that are useful for treatment and/or prevention of infection by harmful pathogenic bacteria and to prevent colonization by harmful bacteria (see abstract, page 1, and page 8, paragraph 2).  The peptides comprise the amino acid sequences YPVEPF, YPPGGP, YPPG, and NQPY (see page 12, paragraph 2).  These peptides are secreted by the probiotic bacteria into the culture medium (see page 11, paragraph 3).  The peptides can be isolated within cell free culture media and can by lyophilized and spray dried to be incorporated into a variety of substances for administration (see paragraph bridging pages 12-13).  The examples show growth of the bacteria in liquid culture medium and isolation of the peptides from cell free media.  
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use the isolated peptides disclosed by Griffiths et al as the therapeutic agent on the stents and catheters of Robida because the peptides can be used to prevent colonization by harmful bacteria and can be used to treat infections.  One would have had a reasonable expectation of success because Robida disclosed the use of various peptides and antibiotics and because Griffiths showed that their peptides were capable, both in vitro and in vivo, of preventing pathogen growth.

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645